Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending; claims 1, 20 and 21 are independent. 

Claim Objections
Claims 7-10 and 15 are objected to for the following informalities.
The claims recite “the specified memory access”. There are insufficient antecedent bases for the limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 21 recite a computer program for controlling a data processing apparatuses comprising logics which are software modules and thus renders the claim software per se and does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-14 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ARULRAJ et al., Pub. No.: US 2018/0364980 (ARULRAJ). 

ARULRAJ teaches:
Claim 1.	A data processing apparatus comprising:
a range definition register arranged to store a range specifier; and (¶ 39, a fat pointer is registered comprising a mantissa/significand and an exponent for specifying a range of locations in memory)
filtering circuitry to perform filtering operations with respect to a specified transaction by reference to the range definition register, (¶ 39, a filtering operation is performed by calculating a value/a range of memory addresses for a process associated with the data in the specified region of the memory and determining whether the value falls within the specified region)  
wherein the range definition register is arranged to store the range specifier in a format comprising a significand and an exponent, wherein a range of data identifiers is at least partially defined by the range specifier, and, (¶ 39, the fat pointer is a data format comprising a mantissa/significand and an exponent; a range of data identifiers is the range of the memory values or addresses within which an access is requested)
when the specified transaction is with respect to a data identifier within the range of data identifiers, the filtering operations performed by the filtering circuitry are dependent on attribute data associated with the range of data identifiers. (¶¶ 39, 50, the identified region is accessed based on the attribute data/permission data field)

Claim 20.	A method comprising:
storing a range specifier in a range definition register; (¶ 39, a fat pointer is registered comprising a mantissa/significand and an exponent for specifying a range of locations in memory)
performing filtering operations with respect to a specified transaction by reference to the range definition register, (¶ 39, a filtering operation is performed by calculating a value/a range of memory addresses for a process associated with the data in the specified region of the memory and determining whether the value falls within the specified region)  
wherein the range definition register is arranged to store the range specifier in a format comprising a significand and an exponent, wherein a range of data identifiers is at least partially defined by the range specifier; and, (¶ 39, the fat pointer is a data format comprising a mantissa/significand and an exponent; a range of data identifiers is the range of the memory values or addresses within which an access is requested)
when the specified transaction is with respect to a data identifier within the range of data identifiers, modifying the filtering operations in dependence on attribute data associated with the range of data identifiers. (¶¶ 39, 50, the identified region is accessed based on the attribute data/permission data field)

Claim 21.	A computer program for controlling a host data processing apparatus to provide an instruction execution environment comprising:
range definition register logic arranged to store a range specifier; and (¶ 39, a fat pointer is registered comprising a mantissa/significand and an exponent for specifying a range of locations in memory)
filtering logic to perform filtering operations with respect to a specified transaction by reference to the range definition register logic, (¶ 39, a filtering operation is performed by calculating a value/a range of memory addresses for a process associated with the data in the specified region of the memory and determining whether the value falls within the specified region)  
wherein the range definition register is arranged to store the range specifier in a format comprising a significand and an exponent, wherein a range of data identifiers is at least partially defined by the range specifier, and, (¶ 39, the fat pointer is a data format comprising a mantissa/significand and an exponent; a range of data identifiers is the range of the memory values or addresses within which an access is requested)
when the specified transaction is with respect to a data identifier within the range of data identifiers, the filtering operations performed by the filtering logic are dependent on attribute data associated with the range of data identifiers. (¶¶ 39, 50, the identified region is accessed based on the attribute data/permission data field)

Claim 2.	The data processing apparatus as claimed in claim 1, wherein the range specifier further comprises at least some of the attribute data. (¶¶ 39, the fat pointer comprising range specifier further comprises permission data/attribute data)

Claim 3.	The data processing apparatus as claimed in claim 1, further comprising a base definition register arranged to store a base specifier, wherein the range of data identifiers comprises a set of data identifiers ranging between a first data identifier indicated by the base specifier and a second data identifier dependent on the first data identifier and a data identifier range indicated by the range specifier. (the fat pointer includes a base specifier used for determining upper/lower limits of the memory region: ¶18, “said storage circuitry is configured to store a base”; ¶ 39, “Upper bits of the lower limit are copied from the base (pointer) value 260”; ¶ 18, “the lower limit is formed by taking the lower limit mantissa 240 and left shifting it a number of times based on the exponent value 230 (filling with zeros). Upper bits of the lower limit are copied from the base (pointer) value 260, which indicates the memory address that is desired to be accessed. Similarly, the upper limit is formed in a similar way using the upper limit mantissa 250”)

Claim 4.	The data processing apparatus as claimed in claim 3, wherein the base specifier further comprises at least some of the attribute data. (¶ 39, fat pointer comprising base data also includes attribute data/permission data)

Claim 5.	The data processing apparatus as claimed in claim 1, wherein the range definition register is a memory region range definition register and the range specifier is a memory region range specifier, and wherein the range of data identifiers is a memory region at least partially defined by the memory region range specifier (¶ 39, fat pointer specifies a memory region defined by the range specifier: “lower limit is formed by taking the lower limit mantissa 240 and left shifting it a number of times based on the exponent value 230 (filling with zeros). Upper bits of the lower limit are copied from the base (pointer) value 260, which indicates the memory address that is desired to be accessed… the upper limit is formed in a similar way using the upper limit mantissa 250. The fat pointer 210 can be used to access the requested memory location and checked to ensure that it falls within the particular memory region. The offset value, which can be used to calculate a memory address to be accessed, is stored in another register in the register file. The register file can store anywhere from 16 to 32+ entries”)

Claim 6.	The data processing apparatus as claimed in claim 5, further comprising a memory region base definition register arranged to store a memory region base specifier, (¶18, “said storage circuitry is configured to store a base”; ¶ 39, “Upper bits of the lower limit are copied from the base (pointer) value 260”) wherein the memory region comprises a set of memory addresses ranging between a first address indicated by the memory region base specifier and a second address dependent on the first address and a memory range indicated by the memory region range specifier. (¶¶ 38-39, “Mantissa comparison circuitry 190 is used to compare mantissas of the base, offset (if present), upper limit, and lower limit (as adjusted by the adjustment circuitry 170 in order to determine the result of the boundary checking…lower limit is formed by taking the lower limit mantissa 240 and left shifting it a number of times based on the exponent value 230 (filling with zeros). Upper bits of the lower limit are copied from the base (pointer) value 260, which indicates the memory address that is desired to be accessed… the upper limit is formed in a similar way using the upper limit mantissa 250. The fat pointer 210 can be used to access the requested memory location and checked to ensure that it falls within the particular memory region. The offset value, which can be used to calculate a memory address to be accessed, is stored in another register in the register file. The register file can store anywhere from 16 to 32+ entries”)

Claim 12.	The data processing apparatus as claimed in claim 1, wherein the range definition register is a data value range definition register and the range specifier is a data value range specifier, and wherein the range of data identifiers is a range of data values at least partially defined by the data value range specifier. (¶ 4, wherein “a determination of whether a value falls within a boundary defined by a lower limit between 0 and 2m and an upper limit between 0 and 2m” indicates that a range of data values are identified by the data value range specifier)

Claim 13.	The data processing apparatus as claimed in claim 1, further comprising:
processing circuitry to perform data processing operations; (¶¶ 34 39, a fat pointer is a capability pointer used for data processing operation: “the data processing  apparatus may form part of a memory access apparatus and the boundary may represent an area of memory that access is permitted….access may be limited based on the currently executing process”)
at least one capability register arranged to store at least one capability pointer; (¶ 39, a fat pointer is a capability pointer)
decode circuitry responsive to a sequence of instructions to generate control signals for the processing circuitry to cause the processing circuitry to perform the data processing operations in accordance with the sequence of instructions, (¶ 39, data operation is performed with respect to ranges specified in the fat pointer)
wherein the data processing instructions comprise at least one capability pointer processing instruction, wherein in response to the at least one capability pointer processing instruction specifying the at least one capability register the processing circuitry performs at least one capability pointer specific data processing operation with respect to the at least one capability register, and (¶ 34 39, data operation is performed with respect to ranges specified in the fat pointer)
wherein the range definition register is a capability register. (¶ 39, a fat pointer is registered comprising a mantissa/significand and an exponent for specifying a range of locations in memory)

Claim 14.	The data processing apparatus as claimed in claim 13, wherein the data processing instructions comprise a capability pointer generating instruction, wherein the decode circuitry is responsive to the capability pointer generating instruction, when the capability pointer generating instruction specifies the range definition register as a  destination register, to cause the processing circuitry to generate the range specifier. (¶ 39, a fat pointer specifies values in data fields used as instruction for generating a range to be accessed: “A fat pointer 210 may be used in order to enforce memory protection…The fat pointer 210 is made up from a number of different data fields. These include a permissions data field 220…lower limit mantissa 240…the exponent value 230…the base (pointer) value 260…upper limit mantissa 250)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over ARULRAJ as applied to claim 1 above in view of Moore et al. US 2003/0084375 (Moore).

Claim 15.	ARULRAJ taught the data processing apparatus as claimed in claim 5.
ARULRAJ did not specifically teach but Moore teaches:
wherein the filtering circuitry is memory protection circuitry and the filtering operations with respect to the specified memory access comprise preventing the specified memory access from accessing the memory address when the attribute data associated with the memory region indicate that access to the memory address is forbidden. (Moore, ¶ 174, wherein a supervisor access only flag prohibits other users access to a memory region)
ARULRAJ, ¶ 39, teaches “a permissions data field 220, which may be used in order to implement a memory protection scheme”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing preventing the specified memory access from accessing the memory address when the attribute data associated with the memory region indicate that access to the memory address is forbidden because doing so would explicitly provide for preventing access to a memory page which is flagged for being accessed by a supervisor.

Claim 16.	ARULRAJ teaches:
The data processing apparatus as claimed in claim 1, wherein the filtering circuitry is monitoring circuitry.  (ARULRAJ, ¶ 31, wherein, “the edge-case circuitry may be used in order to indicate that the value falls outside the boundary even though the mantissa comparison circuitry might indicate that the value falls inside the boundary (and vice versa)” and ¶ 34, “access may be limited based on the currently executing process. In this way, it is possible to ensure that the process is not attempting to access a memory location outside its allowed area by checking the sum of the base and offset value to ensure that the result falls within the boundary defined by the lower limit and the upper limit” indicates that access for a memory region is monitored for ensuring that the process accessing an allowed memory region)
ARULRAJ did not specifically teach but Moore teaches:
the filtering operations with respect to the specified transaction comprise generating a notification when the attribute data associated with the memory region indicate that access to the memory address is to be subject to monitoring actions. (Moore, ¶¶ Abs., 2, 38,  40, 174, wherein a memory region is determined for having watchpoints and  notifications/interrupts are generated with respect to the region comprising watchpoints: “A watchpoint…defines a contiguous range of addresses in computer memory that will trigger an interruption to program execution if any address within the range is referenced by the program. The interrupt so generated is known as a watchpoint interrupt, or alternatively as a debug interrupt or debug exception, since it is typically employed for debugging or monitoring purposes”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing generating a notification when the attribute data associated with the memory region indicate that access to the memory address is to be subject to monitoring actions because doing so would provide for defining watchpoints as taught by Moor for a memory region as taught by ARULRAJ for a typical purpose of debugging or monitoring.

Claim 17.	The data processing apparatus as claimed in claim 16, wherein the monitoring circuitry is debug circuitry and the filtering operations with respect to the specified transaction comprise debug operations. (Moore, ¶¶ Abs., 2, 38,  40, 174, “The interrupt so generated is known as a watchpoint interrupt, or alternatively as a debug interrupt or debug exception, since it is typically employed for debugging or monitoring purposes”)

Claim 18.	The data processing apparatus as claimed in claim 16, wherein the monitoring circuitry is trace circuitry and the filtering operations with respect to the specified transaction comprise tracing operations. (Moore, ¶¶ Abs., 2, 38,  40, 174, “a watchpoint is a memory address that triggers an interrupt for debugging or tracing purposes”; ¶ 114, “it may be desirable to collect all trace information for both successful and failed attempts at an instruction”)

Claim 19.	The data processing apparatus as claimed in claim 16, wherein the monitoring circuitry is watchpoint circuitry and the filtering operations with respect to the specified transaction comprise watchpoint operations. (Moore, ¶¶ Abs., 2, 38,  40, 174, “A watchpoint…defines a contiguous range of addresses in computer memory that will trigger an interruption to program execution if any address within the range is referenced by the program. The interrupt so generated is known as a watchpoint interrupt, or alternatively as a debug interrupt or debug exception, since it is typically employed for debugging or monitoring purposes”)

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable, after elimination of informalities as noted above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramesh, Patent No.: US 11,227,641:
Bit strings can be stored within the memory resource 124, memory array 130, and/or logic circuitry 122 according to various format, such as "floating-point" format (e.g., the IEEE 754 floating-point format) and/or "universal number" (unum) format. Under the floating-point standard, bit strings (e.g., strings of bits that can represent a number), such as binary number strings, are represented in terms of three sets of integers or sets of bits-a set of bits referred to as a "base," a set of bits referred to as an "exponent," and a set of bits referred to as a "mantissa" ( or significand). The sets of integers or bits that define the format in which a binary number string is stored may be referred to herein as an "numeric format," or "format," for simplicity. For example, the three sets of integers of bits described above ( e.g., the base, exponent, and mantissa) that define a floating-point bit string may be referred to as a format ( e.g., a first format). As described in more detail below, a posit bit string may include four sets of integers or sets of bits ( e.g., a sign, a regime, an exponent, and a mantissa), which may also be referred to as a "numeric format," or "format," (e.g., a second format). In addition, under the floating-point standard, two infinities (e.g., +∞ and -∞) and/or two kinds of "NaN" (not-anumber): a quiet NaN and a signaling NaN, may be included in a bit string. Col. 5, ll. 35-58.
Lucas, Patent No.: US 5,528,741:
The floating point representation of the pixel value may be a single-precision floating-point representation, a double-precision floating-point representation, or any suitable floating-point representation having an exponent field, a mantissa field, and, optionally, a sign bit. The memory device has a plurality of address inputs. A first plurality of the address inputs are coupled to exponent bits of the floating-point representation of the pixel value and a second plurality of the address inputs are coupled to a sub-set of the mantissa bits of the floating-point representation of the pixel value. One of the plurality of address inputs may be coupled to the sign bit. In a preferred embodiment of the invention the lookup table is indexed by one sign bit, eight exponent bits, and seven mantissa bits and the integer pixel value is expressed in eight bits. Col. 3, ll. 1-10
Based on the foregoing, it can be realized that one aspect of the invention employs a floating-point value as an address or index into a lookup table. Although the use of lookup tables for performing various operations is well known, the conventional usages of such tables employ fixed-point values or integers to index into the table. That is, an aspect of the invention is a realization that the bit pattern of a floating-point value may be used as an index into a lookup table. Col. 6, ll. 27-34.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159